— Determination of the respondent Deputy Chief Administrative Judge, dated January 16, 1990, which found petitioner guilty of disciplinary charges of misconduct and dismissed him from his position as a senior court reporter, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by the order of the Supreme Court, New York County, Ira Gammerman, J., entered February 8, 1991) is dismissed, without costs and without disbursements.
Petitioner, Thomas Foley, a court stenographer with over thirty-five (35) years experience in both the private and public sector, entered the Unified Court System in September 1983 as a senior court reporter. By all accounts petitioner’s employment was soon fraught with tension between him and his immediate supervisors.
Substantial evidence supports respondent’s determination that despite frequent warnings and counselling from supervisors, petitioner failed to produce transcripts in a timely manner and meet the minimum page production requirements set forth in the standards promulgated by the Office of Court Administration. Nor was the penalty of dismissal excessive in the circumstances presented (see, Matter of Short v Nassau County Civ. Serv. Commn., 45 NY2d 721).
The Hearing Officer’s exclusion of the "log sheets” of other court reporters proffered by petitioner was proper, there being no genuine issue of selective discriminatory enforcement (see, Matter of Feigman v Klepak, 62 AD2d 816). Petitioner was afforded the full panoply of due process rights to which he was entitled, and the charges were sufficient to enable him to adequately prepare, defend and be heard (Matter of Fitzgerald v Libous, 44 NY2d 660). Concur — Carro, J. P., Rosenberger, Wallach and Smith, JJ.